DETAILED ACTION
	The following is a response to the amendment filed 12/17/2020 which has been entered.
Response to Amendment
	Claims 1-21 are pending in the application.
	-The objection to the specification has been withdrawn due to applicant amending the specification accordingly.
	-The claim objection has been withdrawn due to applicant amending claim 12 accordingly.
	-All the 102 rejections and the 103 rejection has been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejections.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-a control device having an electronic controller configured to control a transmission device of a human-powered vehicle in accordance with a shifting condition being a condition for controlling the device based on a relationship between a second reference value and a threshold value, the controller being configured to change the shifting condition by changing the threshold value or switching between manual and automatic control of the transmission device based on a determination of whether a first reference value, that changes as the vehicle travels, is in a steady or a transient state and in combination with the limitations as written in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        February 22, 2021